DETAILED ACTION
Remarks
This communication is in response to the amendment/arguments filed on August 10, 2022 has been fully considered.  The rejection is made final.  Claims 1-25 are pending for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Examiner welcomes Applicant/Applicant’s representative to contact Examiner, if there is any concerns or issues with this Office Action.

Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive.

In response to Applicant’s argument on pages 8-9 about claim 1 that “At no point does Moir reference an “anchor,” an “anchor associated with [a] request,” or “collecting an anchor.” See Moir, generally. As Moir fails to teach or suggest “an anchor,” “an anchor associated with the request,” or “collecting an anchor,” Moir is unable to teach or suggest, inter alia, “collecting an anchor associated with the request.” Thus, Moir fails to teach or suggest “collecting an anchor associated with the request” as required by the claims”, is acknowledged but not deemed to be persuasive. 
	Moir [0054-0055] discloses that a request from a client may specify a target shard as well as a command and/or transaction (e.g., a proposed transaction to be added/applied to the target shard). A dispatcher may be responsible for forwarding a received request to a process, such as a verifier.  So, Moir teaches that there is request that associated with a transaction and to be added/applied to a shard. Moir [0079] discloses that in consensus to add more transactions to a shard, an active process may need to be up-to-date so that it can use the cryptographic hash of the most recent transaction in constructing the new transaction.  So, cryptographic hash linking recent transaction to a new transaction associated with the request.  Therefore, Moir teaches the above argued limitation of claim 1.
 
In response to Applicant’s argument on page 10-11 about claim 19 that “As Moir fails to teach or suggest a “preimage,” Moir is unable to teach or suggest, inter alia, “identifying that a first preimage associated with a first hash is known to a first shard” as required by the claims”, is acknowledged but not deemed to be persuasive. 
	Moir [0081] discloses that verifiable shard “snapshots” (shard “snapshots” is considered as preimage) may summarize the state of shards at various points, thereby possibly enabling a newly-active verifier to adopt the snapshot without having to replay all transactions for the shard since it was last active on the shard.  Moir [0113-0114] discloses that a transaction submitted to one shard may include a cryptographic hash of a current or recent state (e.g., state information) of another shard, thereby possibly ensuring that even if a coalition manages to take control of the second shard sufficiently that it can revise the history of that second shard, this may be detectable (and/or provable) such as by demonstrating that the second shard is no longer correctly summarized by the hash included in the first shard. … a verifier may be configured to calculate, determine, or otherwise obtain a cryptographic hash of a current state for a shard and may further be configured to include that cryptographic hash when submitting a transaction to another shard (i.e., a first preimage associated with a first hash is known to a first shard).  Therefore, Moir teaches the above argued limitation of claim 1.
 
Argument for the claim 21 is the same as that of claim 19.  Therefore, please see the response to claim 19 above for claim 21 response to the argument.



Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated August 10, 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
                                                              
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moir et al. (US Patent Publication No. 2018/0341930 A1, ‘Moir’, hereafter).

Regarding claim 1. Moir teaches a method for processing a private transaction in a blockchain network, the method comprising: 
generating a request associated with a transaction (A request from a client may specify a target shard as well as a command and/or transaction (e.g., a proposed transaction to be added/applied to the target shard). A dispatcher may be responsible for forwarding a received request to a process, such as a verifier, Moir [0054-0055]); 
collecting an anchor associated with the request (an active process may need to be up-to-date so that it can use the cryptographic hash of the most recent transaction in constructing the new transaction, Moir [0079]); 
transitioning the transaction into a collection of two or more hashes (the verifier may authenticate the snapshot, such as by checking that at least a certain number of other participants have validated and signed the snapshot, according to some embodiments. In some embodiments, “evidence” may be stored with transaction or snapshot data to enable recipients to verify its accuracy. Such evidence may include signatures of verifiers that have voted for transactions or snapshot, cryptographic hashes and/or Merkle proofs that enable the receiving verifier to check that the transactions or snapshots are valid. The verifier may then apply the transactions from the snapshot, Moir [0079], [0084]); and 
submitting the transaction to an ordering service ( a dishonest leader may select and order transactions such that the generated hash has desired properties, such as assigning “friendly” participants to a shard that they would like to corrupt. Therefore, in some embodiments, the current randomness source deterministically assigns a buddy node to each leader. At the end of its term, a leader may then send the buddy node the incremental hash of the last transaction committed and the buddy node may be configured to sign the hash with its own private key and return the signed hash back to the leader, Moir [0136]). 
Regarding claim 2. Moir teaches wherein the request is a processable action that modifies a blockchain ledger (Moir [0083]).  
Regarding claim 3. Moir teaches further comprising: validating, by two or more shards in the blockchain network, the transaction, wherein the transaction is locally validated by the two or more shards (Moir [0051], [0079]).  
Regarding claim 4. Moir teaches wherein the two or more shards validate the transaction comprising: 
receiving by each of the two or more shards a respective, known preimage associated with the two or more hashes (Moir [0081]); and 
matching, by each of the two or more shards, the respective, known preimage to the two or more hashes (Moir [0116]).  
Regarding claim 5. Moir teaches further comprising: performing, by the two or more shards, an atomic commit of the request (Moir [0082]). 
Regarding claim 6. Moir teaches wherein the atomic commit is performed without any respective, known preimage being shared with any of the other two or more shards (Moir [0082]). 
Regarding claim 7. Moir teaches a system for processing a private transaction in a blockchain network, the system comprising: a memory; and a processor in communication with the memory, the processor being configured to perform operations (stored within system memory as program instructions and data storage, respectively. In other embodiments, program instructions and/or data may be received, sent or stored upon different types of computer-accessible media or on similar media separate from system memory or computer system. Generally speaking, a computer-accessible medium may include storage media or memory media such as magnetic or optical media, e.g., disk or CD/DVD-ROM coupled to computer system via I/O interface, Moir [0143], [0149]) comprising: 
Regarding claims 8-12, the method steps of claims 2-6 substantially encompass the system recited in claims 8-12.  Therefore, claims 8-12 are rejected for at least the same reason as claims 2-6 above.
Regarding claim 13. Moir teaches a computer program product for processing a private transaction in a blockchain network, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processors to perform a function (stored within system memory as program instructions and data storage, respectively. In other embodiments, program instructions and/or data may be received, sent or stored upon different types of computer-accessible media or on similar media separate from system memory or computer system. Generally speaking, a computer-accessible medium may include storage media or memory media such as magnetic or optical media, e.g., disk or CD/DVD-ROM coupled to computer system via I/O interface, Moir [0143], [0149]), the function comprising: 
although claim 13 directed to a product, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the product recited in claim 13. Therefore; claim 13 is rejected for at least the same reason as claim 1 above.
Regarding claims 14-18, the method steps of claims 2-6 substantially encompass the product recited in claims 14-18.  Therefore, claims 14-18 are rejected for at least the same reason as claims 2-6 above.
Regarding claim 19. Moir teaches a method for processing a private transaction in a blockchain network, the method comprising: 
receiving a request associated with a transaction (Moir Abstract, [0082]); 
identifying that a first preimage associated with a first hash is known to a first shard (Moir [0043], [0079], [0081]); and 
generating a first identification tag associated with the transaction (Moir [0056-0057]).
Regarding claim 20. Moir teaches, further comprising: 
identifying that a second preimage associated with a second hash is known to a second shard (Moir [0043], [0079], [0081]); and 
generating a second identification tag associated with the transaction (Moir [0056-0057]). 
Regarding claim 22. Moir teaches, further comprising: 
validating the transaction (Moir [0049], [0090], [0092]); and 
committing, atomically, the transaction to the blockchain network (Moir [0049], [0090], [0092]).  
Regarding claim 23. Moir teaches a method for processing a private transaction in a blockchain network, the method comprising: 
receiving a request associated with a transaction (Moir Abstract, [0082]); 
assigning a first shard a first task (Moir [0035], [0113-0116]); 
identifying that a first preimage associated with a first hash is known to the first shard (Moir [0043], [0079], [0081]); and 
performing the first task (Moir [0035], [0113-0116]). 
Regarding claim 24. Moir teaches, further comprising: 
assigning a second shard a second task (Moir [0035], [0113-0116]); 
P202000384US01Page 51 of 53identifying that a second preimage associated with a second hash is known to the second shard (Moir [0043], [0079], [0081]); and 
performing the second task (Moir [0035], [0113-0116]). 
Regarding claim 25. Moir teaches, wherein the first task and the second task are performed as a part of an atomic commit of the transaction (Moir [0049], [0090], [0092]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Moir et al. (US Patent Publication No. 2018/0341930 A1, ‘Moir’, hereafter) in view of Yang et al. (US Patent No. 10,878,415 B1 , ‘Yang’, hereafter).

Regarding claim 21. Moir does not teach, wherein the first identification tag is displayed to a first user and a second user, and wherein the second identification tag is displayed to the first user and a third user.  
However, Yang teaches wherein the first identification tag is displayed to a first user and a second user, and wherein the second identification tag is displayed to the first user and a third user (Yang, Col 2, lines 38-67).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Moir and Yang before him/her, to modify Moir with the teaching of Yang’s configurable robots for network-based processes.  One would have been motivated to do so for the benefit of providing user configurable systems and an interface for the user to configure these systems that may not require the user to have coding knowledge, therefore providing a quantitative, automated, decentralized, and intelligent computer platform for financial markets, including a stock market, future market, forex market, cryptocurrency market, bond market, option market, and the like (Yang, Abstract and Col 1, lines 20-60).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168